United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1549
Issued: June 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 17, 2011 appellant filed a timely appeal from the February 25 and March 29,
2011 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to modify the June 17, 2005 wageearning capacity determination.
FACTUAL HISTORY
On March 13, 1997 appellant, a 42-year-old customer services supervisor, filed an
occupational disease claim for an emotional condition causally related to factors of employment.2
1
2

5 U.S.C. § 8101 et seq.

Appellant’s primary allegations related to a proposed termination of his employment, which was later vacated,
and reaction of coworkers to these events.

OWCP accepted the claim for major depressive disorder. Appellant retired from the employing
establishment on October 28, 1997.
In August 2004, appellant was referred for vocational rehabilitation. On July 30, 2004
after completing vocational rehabilitation he accepted private employment as an auto parts
delivery driver with First Place Logistics.
By decision dated September 30, 2004, OWCP issued a 51 percent loss of wage-earning
capacity decision. It found that he had worked more than 60 days in the modified position and
that the actual wages he earned as a delivery driver, $461.74 a week, fairly and reasonably
represented his wage-earning capacity.
On December 1, 2004 appellant requested an oral hearing. He contended that OWCP’s
wage-earning capacity determination was not correct and that his actual wages as a delivery
driver were not $461.74 a week. Appellant stated that his weekly pay was $500.00; however, he
paid $125.00 to $135.00 in gas expenses, which reduced his net weekly earnings to $350.00 or
$360.00. He also claimed $15.00 in weekly radio fees.3 Appellant requested that OWCP modify
the September 30, 2004 determination.
By decision dated May 26, 2005, an OWCP hearing representative set aside the
September 30, 2004 decision. She stated that the wage-earning capacity determination had been
based on his monthly salary of $2,000.00 but did not take into account that he used his own
vehicle and paid his own transportation expenses, for which he did not receive reimbursement.
The hearing representative stated that appellant’s situation was comparable to self-employment
in that he was required to pay his own expenses. Appellant was requested to document the
expenses he incurred in conducting business, such as cost and maintenance of equipment,
insurance, taxes, wages of any employees and other related expenses.4 His net actual earnings
would be calculated by deducting these expenses from his gross annual earnings of $24,000.00
and arriving at an amount which fairly and reasonably represented his wage-earning capacity.
By decision dated June 17, 2005, OWCP issued a 70 percent loss of wage-earning
capacity decision. It found that the wages appellant actually earned in the delivery driver job
with transportation expenses deducted was $286.54 weekly, which fairly and reasonably
represented his wage-earning capacity.
On August 3, 2006 appellant requested an oral hearing.
In a decision dated August 18, 2006, OWCP denied appellant’s request for an oral
hearing.

3

Appellant submitted two packets of information containing his purported weekly gas expenses, with receipts,
over the course of several weeks in August and September 2004.
4

The hearing representative stated that the $15.00 in weekly radio fees was already deducted from his paychecks.

2

On October 23, 2006 appellant filed an appeal with the Board.5 By decision dated
August 14, 2007, the Board affirmed the August 18, 2006 decision.
On June 19, 2009 OWCP discontinued payments for travel reimbursement appellant had
been receiving. It noted that he had received travel reimbursement for his work expenses by
submitting forms for travel associated with medical appointments. Appellant advised OWCP
that “someone in Washington, D.C.” had authorized him to claim travel for work. He asserted
that he would no longer be able to work because he could not afford the gas or expenses of
travel. OWCP informed appellant that the forms he submitted to claim reimbursement were only
supposed to be used for travel associated with medical appointments. If he had to quit working,
he could document his reimbursement information and request a modification of the 2005 loss of
wage-earning capacity determination.
In a report dated October 12, 2009, Dr. Howard M. Cohen, a Board-certified psychiatrist,
stated that appellant had been experiencing panic attacks, post-traumatic stress disorder (PTSD),
and was feeling overwhelmed. He noted that appellant had previously been compensated for his
mileage by the carrier he worked for, an arrangement which had been discontinued. Appellant
asserted that he had to quit working as a delivery driver since he could no longer afford gas
payments. Dr. Cohen related that appellant’s car had been repossessed and he felt overwhelmed,
anxious and paranoid since that time. Appellant also experienced an inability to concentrate and
increasing nightmares. Dr. Cohen found that appellant was unable to work due to his
deteriorating emotional state. He prescribed medication and restricted appellant from driving.
On November 9, 2009 Dr. Cohen stated that appellant’s condition had not changed. He
reiterated his previous findings and conclusions. Dr. Cohen submitted treatment reports dated
January 6 and July 21, 2010. He noted that appellant was extremely distraught and was very
depressed because he was unable to work.
On September 13, 2010 appellant filed a Form CA-7 claim for wage-loss compensation
for total disability commencing June 10, 2011.
In an OWCP memorandum dated October 5, 2010, it was noted that appellant had
inquired as to the status of his compensation claim. He had not worked since January 2009 and
OWCP advised that the June 17, 2005 decision would remain in place unless he submitted
information that warranted modification.6 It reiterated that appellant was not entitled to travel
reimbursement other than for medical appointments.
In a report dated October 19, 2010, Dr. Cohen stated that appellant had not experienced
any improvement in his overall status and felt helpless and hopeless. Appellant did not believe
he was capable of working in the future. Dr. Cohen stated that appellant continued to have
problems with sleep, nightmares and flashbacks, his coping skills had declined and he showed

5

Docket No. 07-146 (issued August 14, 2007).

6

Appellant had previously submitted a letter to OWCP, received on August 19, 2010, in which he requested an
increase in compensation stating that he had not worked since January 2010.

3

exaggerated responses to stressful situations. Appellant had some symptoms of depression
which were persistent and not improving.
By decision dated November 9, 2010, OWCP denied modification of the June 17, 2005
decision. It denied appellant’s claims for total wage-loss compensation, finding that he failed to
submit evidence sufficient to establish one of the three criteria required to modify the wageearning capacity decision.
On October 21, 2010 Dr. Cohen noted that appellant had been treated since
November 12, 2007 and was currently unable to work due to his ongoing psychiatric disorders.
Appellant’s conditions included major depressive disorder, PTSD, generalized anxiety disorder
and panic disorder. Dr. Cohen stated that appellant’s symptoms were only mildly managed as he
had not responded to medication or any alternative treatments and was not likely to perform full
or part-time work in the near future.
By decision dated November 9, 2010, OWCP denied modification of the 2005 wageearning capacity determination.
On November 9, 2010 appellant filed a Form CA-2a alleging a recurrence of total
disability as of July 19, 2009. He noted that he stopped work due to a recurrence of disability on
July 21, 2010.7
By letter dated November 22, 2010, appellant requested reconsideration.
By decision dated February 25, 2011, OWCP denied modification of its June 17, 2005
decision. It denied appellant’s claims for total wage-loss compensation, finding that he failed to
submit evidence sufficient to establish that modification was warranted.
In a February 22, 2011 report, Dr. Cohen reiterated appellant’s diagnoses of major
depressive disorder, panic attacks and PTSD. He noted that appellant had recently experienced
suicidal thoughts, though he denied any specific plan or intent to actuate these thoughts.
In a letter received by OWCP on March 18, 2011, appellant requested reconsideration.
He stated that from 2005 until June 19, 2009 he was paid $3,200.00 per month by OWCP for his
mileage in his delivery driver job. Appellant spoke with an OWCP claims examiner on June 19,
2009 after experiencing a problem with one of his reimbursements, and was told that he was
making more money than she was and that she was going to stop his travel reimbursements
because no one had approved them. At this time he began to experience symptoms of PTSD as a
consequence of his accepted major depressive disorder.
In a March 9, 2011 report, Dr. Cohen stated that the recent change in appellant’s
condition occurred after a change in his job situation on June 19, 2009. He related that when
appellant no longer was reimbursed for mileage incurred during the course of his employment, it
resulted in significant financial hardship with the development and aggravation of PTSD, major
depression and panic disorder. Dr. Cohen advised that appellant felt traumatized by his
7

Appellant also noted on this claim form that he was requesting compensation commencing October 3, 2007.

4

experiences at the employing establishment; he experienced persistent feelings of anger and of
being abused by management. These thoughts had begun to dominate appellant’s entire life,
which hindered his efforts at finding and maintaining employment in the private sector. He
experienced headaches, panic attacks, sweating, fear of people, cat and dogs and was
increasingly suicidal.
Appellant experienced nightmares, had difficulty focusing or
concentrating and had flashbacks on a daily basis. Dr. Cohen opined that appellant was unable
to perform full or part-time work.
In a letter received by OWCP, on March 18, 2011, appellant requested reconsideration.
By decision dated March 29, 2011, OWCP denied modification of the June 17, 2005
decision, finding that he failed to submit evidence sufficient to warrant modification of the
decision.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.8 Section 8115(a) of FECA provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by his actual earnings if his actual earnings fairly and reasonably represent his wageCompensation payments are based on the wage-earning capacity
earning capacity.9
determination and it remains undisturbed until properly modified.10
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.11 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.12
The Board has held that a new injury does not constitute a material change in the nature
and extent of the original injury-related condition such that a wage-earning capacity
determination should be modified.13

8

See Katherine T. Kreger, 55 ECAB 633 (2004). See 5 U.S.C. § 8115 (determination of wage-earning capacity).

9

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

10

Id. at § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

11

Sharon C. Clement, 55 ECAB 552 (2004).

12

T.M., Docket No. 08-975 (issued February 6, 2009); Tamra McCauley, 51 ECAB 375, 377 (2000).

13

M.E., Docket No. 07-2306 (issued March 24, 2008).

5

ANALYSIS
OWCP accepted that appellant sustained a major depressive condition in March 1997.
Appellant retired from the employing establishment on October 28, 1997. He underwent
vocational rehabilitation training in August 2004 and on September 2, 2004 secured a position in
the private sector working as a delivery driver, earning $2,000.00 per month. On June 17, 2005
OWCP issued a wage-earning capacity decision, finding that the wages appellant actually earned
in the delivery driver job, with transportation expenses deducted, was $286.54 weekly, which
fairly and reasonably represented his wage-earning capacity.
In its February 25 and March 29, 2011 decisions, OWCP denied modification of the
June 17, 2005 determination. It found that appellant had not established a basis for modification
of the 2005 determination.14
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous. Appellant sought modification
contending a material change in his work-related condition that rendered him totally disabled.
The Board finds that he did not meet his burden of proof.
The medical reports from Dr. Cohen noted that appellant related a change in his
emotional condition being informed on June 19, 2009 that OWCP was stopping the dual
payments for travel reimbursement. OWCP explained that appellant was being reimbursed for
medical travel expenses, but that the expenses for which he sought reimbursement were related
to his work as a delivery driver.
Dr. Cohen explained that appellant stopped work in 2009 because he could no longer
afford to buy gasoline for his vehicle and then developed increasing symptoms because he was
not working. This suggests that appellant’s emotional condition was due to this new
employment event, rather than a material change in his condition. As noted, the Board has held
that a new injury does not constitute a material change in the nature and extent of the original
injury-related condition such that a wage-earning capacity determination should be modified.15
The October 12 and 19, 2009 reports from Dr. Cohen are not sufficient to establish that
appellant’s disability as of June 19, 2009 was causally related to the accepted major depression
disorder. Dr. Cohen did not adequately explain how appellant sustained a material change in his
accepted work-related major depressive condition. He did not address how appellant’s condition

14

The Board notes that these decisions also contained legal precedent regarding recurrence of disability. The
Board has held that where it is clear that the claim is that appellant cannot work in the position that OWCP
determined represented his wage-earning capacity for the foreseeable future, the issue is modification of LWEC, not
recurrence of disability. Katherine T. Kreger, supra note 8. However, OWCP is not precluded from acceptance of a
limited period of employment-related disability, such as necessary for medical treatment, without modification of
LWEC. See Sharon C. Clement, supra note 11.
15

See supra note 7.

6

after June 2009 was a consequence of his accepted major depressive disorder, or due to a
material worsening of the accepted condition.
In a report received by OWCP on November 17, 2010, Dr. Cohen reiterated that
appellant was unable to work because of his ongoing psychiatric disorders, which included major
depressive disorder, PTSD, generalized anxiety disorder and panic disorder. He noted generally
that these symptoms were prevalent and had begun to dominate his entire life and his efforts at
finding and maintaining gainful employment. Dr. Cohen did not explain, with sufficient medical
rationale, what caused the diagnoses. The Board finds that appellant failed to establish a
material change in the nature and extent of the injury-related condition, sufficient to warrant
modification of the June 17, 2005 wage-earning capacity determination.
Appellant has also not alleged or otherwise shown that the original wage-earning capacity
determination was in fact erroneous. The employing establishment was unable to accommodate
appellant’s physical restrictions and he retired from federal service on October 28, 1997.
Appellant obtained employment in the private sector and worked as a delivery driver for more
than 60 days. There is no evidence that the position was seasonal, temporary or makeshift work
designed for appellant’s particular needs and no evidence to show that he was not working eight
hours a day.16 Appellant has not shown that the June 17, 2005 wage-earning capacity
determination should be modified.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to modify the June 17,
2005 wage-earning capacity determination.

16

J.C., 58 ECAB 700 (2007).

7

ORDER
IT IS HEREBY ORDERED THAT the March 29 and February 25, 2011 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: June 21, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

